DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (U.S. 11,121,051).
Regarding Claim 12, Cheng et al. discloses an integrated circuit die package, comprising: 
a substrate (substrate 110/120/130, Figure 1g); 
an integrated circuit die positioned on a surface of the substrate, with such integrated circuit die comprising contacts configured to make electrical contact with the substrate (die 150, electrical contacts 159/144, Figure 1g); 
a molding compound encapsulating the integrated circuit die (molding 180, Figure 1g); and
a monolithic underfill material at least partially disposed between the integrated circuit die and the surface of the substrate (monolithic underfill 180, Figure 1g), with a portion of such underfill material extending beyond an edge of the integrated circuit die forming a fillet at least partially surrounding the integrated circuit die, wherein the fillet includes a truncated surface in direct contact with the molding compound (fillet 174a, truncation 174b, die 150, encapsulation 180, Figures 1f and 1g).
Regarding Claim 13, Cheng et al. further discloses that the substrate comprises a solder mask, and wherein the truncated surface is located at or proximate an edge of the solder mask (solder mask 142, truncated surface 174b, Figures 1f and 1g, Please note that the terms “edge” and “proximate” are broad and the invention disclosed anticipates an “edge” of the solder mask “proximate” to the truncated surface).
Regarding Claim 14, Cheng et al. further discloses that the truncated surface is substantially perpendicular to the surface of the substrate (truncated surface 174b, substrate 110/120/130, Figures 1f and 1g).
Regarding Claim 18, Cheng et al. discloses an integrated circuit die package, comprising: 
A means for providing electrical interconnections (means for providing electrical interconnections 110/120/130, Figure 1g);
an integrated circuit die attached to the means for providing electrical interconnections (IC 150, Figure 1g), wherein the integrated circuit die includes means for electrically connecting the integrated circuit die with the means for providing electrical interconnections (means for electrical connecting 159/144, Figure 1g);
a means for encapsulating the integrated circuit die (means for encapsulating 180, Figure 1g); and
a monolithic underfill material disposed between the integrated circuit die and the means for providing electrical interconnections (monolithic underfill 170, Figure 1g), wherein a portion of the underfill material extends beyond an edge of the integrated circuit die, thereby forming a fillet that at least partially surrounds the integrated circuit die, wherein the fillet includes a truncated surface in direct contact with the means for encapsulating the integrated circuit die (fillet 174a, truncation 174b, die 150, encapsulation 180, Figures 1f and 1g).
Regarding Claim 19, Cheng et al. further discloses a solder mask on the means for providing electrical interconnections where the truncated surface is located at or proximate an edge of the solder mask (solder mask 142, means for providing electrical interconnections 110/120/130, underfill 170, Figure 1G.  Please note that the terms “edge” and “proximate” are broad and the invention disclosed anticipates an “edge” of the solder mask “proximate” to the truncated surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S 11,121,051) as applied to claim 13 above, further in view of Murai (U.S. 9,368,480) and Yu et al. (U.S. 9,768,145),
Regarding Claim 15, Cheng et al. teaches the limitations of claim 13 as indicated above and further disclose that the substrate further comprises at least one memory die positioned on the solder mask (memory die 110, Figure 1g, Column 3, Lines 4-6) but does not explicitly disclose at least one NAND die positioned on the solder mask. 
Murai discloses a similar device wherein a die having a filleted and truncated underfill is mounted on a substrate with a solder mask, wherein at least one additional memory die is positioned on the solder mask (Murai, die 20a, underfill 33, substrate 10, solder mask 15, additional memory die 20b, Figures 1a and 6a, Column 12, Lines 16-17). Yu et al. discloses that NAND memory devices encapsulated side-by-side are suitable memory devices for providing rapid access to data and data storage (Yu et al., NAND die 110, Figure 1, Column 3, Lines 41-47).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form at least one NAND die positioned on the solder mask in Cheng et al. in view of Murai and Yu et al. in order to form a suitable device to provide rapid access to data and data storage (Yu et al., Column 3, Lines 41-47).
Regarding Claim 16, Cheng et al. in view of Murai and Yu et al. further discloses that the at least one NAND die is positioned proximate to or adjacent to the truncated surface of the fillet (Murai, second die 20b, fillet by dam 37b, Figures 6a-b).
Regarding Claim 17, Cheng et al. in view of Murai and Yu et al. further discloses that at least one NAND die is positioned less than 1000 µm from the integrated circuit die (Murai, Column 11, Lines 52-60).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S 11,121,051) as applied to claim 19 above, further in view of Murai (U.S. 9,368,480).
Regarding Claim 20, Cheng et al. teaches the limitations of claim 19 as indicated above and further discloses that the substrate further comprises at least one memory die positioned on the solder mask (memory die 110, Figure 1g, Column 3, Lines 4-6) but does not explicitly disclose at least one memory die attached to the means for providing electrical interconnections adjacent to the truncated surface and electrically connected to the means for proving electrical interconnections, where the means for providing electrical interconnections connects the at least one memory die with the integrated circuit die; and
wherein the means for encapsulating the integrated circuit die covers the at least one memory die, the integrated circuit die, and the fillet.
Murai discloses a similar device wherein an integrated circuit die is formed with a filleted and truncated underfill and mounted onto a means for providing electrical connection (integrated circuit die 20a, truncated/filleted underfill 33, means for providing electrical connection 10, Figures 1a and 6a), and further discloses at least one memory die attached to the means for providing electrical interconnections adjacent to the truncated surface and electrically connected to the means for proving electrical interconnections (memory die 20b, means for providing electrical interconnections 10, truncated surface 33, Figures 1a and 6a, Column 11, Lines 23-25 and Column 12, Lines 16-17), where the means for providing electrical interconnections connects the at least one memory die with the integrated circuit die (integrated circuit die 20a, memory die 20b, Figure 6a); and wherein the means for encapsulating the integrated circuit die covers the at least one memory die, the integrated circuit die, and the fillet (encapsulation 44, fillet 33, memory die 20b, integrated circuit die 20a, Figures 1a and 6a).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form at least one memory die attached to the means for providing electrical interconnections adjacent to the truncated surface and electrically connected to the means for proving electrical interconnections, where the means for providing electrical interconnections connects the at least one memory die with the integrated circuit die; and wherein the means for encapsulating the integrated circuit die covers the at least one memory die, the integrated circuit die, and the fillet in Cheng et al. in view of Murai in order to form a device with excellent operation reliability and high integration (Murai, Column 3, Lines 5-9).

Response to Arguments
Applicant’s arguments with respect to claims 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pennisi et al. (U.S. 5,128,746) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Yamamoto (U.S. 6,058,021) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.
Hashimoto (U.S. 6,462,284) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.
Landeros et al. (U.S. 7,359,211) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Fuentes (U.S. 8,982,577) discloses an encapsulated array of ICs mounted on a substrate with a truncated underfill therebetween.
Yao et al. (U.S. 10,249,515) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Pan et al. (U.S. 10,796,976) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Takagi et al. (U.S. 2021/0057477) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Loo et al. (WO2013/101668A1) discloses an IC mounted on a substrate with a truncated and filleted underfill therebetween.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891